Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
 
Election of Species Practice
The prior art search will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.

	The elected species has not found free of the prior art. The search has not been   extended as indicated above to the next species that is found in Claim 1. The genus has not been found free of the prior art as the genus is known in the prior art, see rejection(s) below. There is no allowable subject matter.
Status of the Claims
Claim(s) 1, 3, 6, 9-16, 28-30. Claims 17-27 have been cancelled.  Claim 1, 6, and 15 are amended. Claims 1, 3, 6, 7, 9-16, 28-30 are hereby examined on the merits.

Claim Rejections - 35 USC § 112
The rejection of Claims 1, 3, 6, 7, 9-16, and 28, as applied in the previous office action has been withdrawn. Applicants have narrowed the Markush of Claim 1 to peptides known in the art and exemplified at paragraph [0027] of the instant PG Pub, i.e., see US 5,670,483, US 5,955,343, and Ser. No. 09/778,200.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1, 3, 6-16, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spirio US 2006/0084607 and Ellis-Behnke, WO 2008/134544, in view of Nagai US 2012/0058066.

The instant invention is drawn to a dosage unit of a formulation suitable for ophthalmological administration comprising self-assembling peptides or self-assembling peptidomimetics in an amount effective for the treatment of inflammation of the eye, the peptides being those of Formulas (I)-(XII). Note that the amendments to “same size” and “same amino acids” and the wherein clause to “assemble upon administration to the eye to form a layered structure” are to optimization and a property of the peptides. 

Note that Applicants are claiming a product, and an amount of a product. The intended use does not lend patentability because the product can treat other ocular diseases.

Spirio teaches the elected species of self-assembly peptide, RADA16, see Table 1. Numerous other peptides of the instant genus are disclosed in the amendment. The peptides are intended for ophthalmological administration for diseases or disorders of the eye, see paragraph [0078] of the PG Pub. Injection is discloses, see paragraph [0079], inclusive of ocular implants, see [[0056]. Paragraphs [0078]-[0087] are relevant to the claimed invention. Aqueous solution is disclosed, readable on eye drops and injection, see [0014] and Claim 76, for example. A kit with a buffer, electrolyte, etc… is taught at [0021], also inclusive of other biological active agents. Spirio also teaches at paragraph [0052], [t]he peptide solutions may be formed into a stable scaffold by exposure to a monovalent salt solution. Sufficient electrolyte is added to the solution to initiate self-assembly of the peptides into a beta-sheet macroscopic structure. In certain embodiments of the invention, the concentration of the added electrolyte is at least 5, 10, 20, or 50 mM. Smaller concentrations, e.g., 0.1 to 1 mm, or larger concentrations may also be used. The choice of concentration depends partially on the desired ionic strength of the peptide gel and also affects the speed of gelation. Suitable electrolytes include, but are not limited to, Li+, Na+, K+, and Cs+. The electrolyte causes the peptide chains to self-assemble into a scaffold that is stable with respect to mechanical agitation.
Ellis-Behnke teaches the instant genus of Claim 1, Formulas (I)-(IV), see page 4, 5, and 16. Concentrations (liquid) are also disclosed, see page 4 and line 14 onward. The composition can be a solid (powder) and also with concentrations readable on Claim 1. Pharmaceutical carriers and diluents are also taught, see page 4. The composition may contain additional therapeutic, prophylactic, or diagnostic agents, see page 4. Metals may also be added, see page 4 and 27. Concentrations of the peptides are taught on page 4 and have substantial overlap with the instant ranges claimed. 

The formulation may be administered for repair or injury of the eye, see page 5 and line 4. Tablets, discs, or wafers are taught. Kits are also taught, see page 6. Self-assembly peptides are taught in a range of lengths (note that the term conforming is taken as comprising), and the WO document’s reference to “peptide” means “may refer to an individual peptide or a collection of peptides having the same or different sequence, see page 8 and 9.  Claims 25-27 read on the portion of the rejection thus far, with the addition of a liquid gel, cream, ointment, emulsion, suspension, solution, and as a coating on a medical device, etc … as disclosed in Claim 27. Ion are disclosed on page 27. The claims are generic, but specificity is found within the specification of the WO document, consistent with the generic language of instant claims.

The difference between what is taught by the prior art and that instantly claimed is that while Spirio and Ellis-Bhnke teaches the use of self-assembly peptides, these two references do not teach their use in conjunction of contact lenses.

Nagai teaches the use of self-assembling peptides stating “self-assembling peptide[s] or the like … applied for regenerative medicine, a drug delivery system, a cosmetic, an artificial vitreous body, a hemostat, an injection for cosmetic surgery, bone filling, a joint lubricant, a water retention material for moistening, or the like.” Further, at paragraph [0073], Nagi teaches “Preferred applications of the self-assembling peptide, modified peptide, and peptide gel of the present invention include, for example: substrates for cell culture; cosmetics such as skin care products and hair care products; medical products such as decubitus preparations, bone fillers, injectable agents for aesthetic, adjuvant to ophthalmic operation, artificial vitreous bodies, artificial lenses, joint lubricants, ophthalmic solutions, DDS substrates, and hemostats; water retention materials for moistening; desiccants; and coating agents for medical devices such as contact lenses. The coating agent on one side of a contact lens reads on Claim 8 where the coating comprising a backing material on the device, i.e., coated on the back of the device to contact the flesh (eye), consistent with the instant specification at paragraph [0199]. Lastly, the newly amended claim language to self-assembly upon administration is a property. 

It would have been obvious to one of ordinary skill in the art to apply the teaching of Spirio and Ellis-Bhnke with that of Nagai to make the instantly claimed invention.  One would have been motivated to combine the reference to make the instant invention for the purpose of using self-assembly peptides to treat ophthalmological disease and injuries as these peptides have been shown to be effective in this treatment. One would have had a reasonable expectation of success in making and using the claimed inventions and the peptides are known for the properties claimed, and the therapeutic outcomes also claimed. One is simply substituting one self-assembly peptide that has the same properties as the one being replaced to do the same therapeutic or biochemical property. 

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, self-assembly peptides, are known in the art, and given their ability to perform the same task as indicated above, and among many other properties and capabilities, obviates their use for the same purpose, even though the sequences are not the same. Self-assembly peptides are known to have these properties, and it is obvious to substitute one for the other, as one has a reasonable expectation of success for the same outcome. 

It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components of percentage of Claim 3, the pH of Claim 1, the formulation of Claim 1, the concentrations of Claim 1, the dosage of Claim 6, 8 and 28 (Claims drawn to components and their amounts)  in the claimed in the claimed invention because these component are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal and pharmaceutical arts. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). In the pharmaceutical, medicinal chemistry arts, biochemical arts, nothing is just thrown together and expected to work. Much in these arts have to be optimized and Ellis-Bhnke states this well. The length of the peptide is something to optimize, and given that the formulas themselves make this known, see the subscripts of x, y, and n in the Markush of Formula (I)-(XII). Applicants have just amended Claim 1 to include this limitation that has already been addressed in the previous Office Action.
Further, regarding art-recognized result-effective variable that is routinely determined and optimized in the such as concentrations (unit dose which is an amount), see MPEP 2144.05 I, II, and III. For example, for ranges that overlap or lie inside a particular range, a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Even if the prior art ranges are obvious from the prior art references, or not, routine optimization is still required in the final product for the best final product or method, especially for pharmaceutical compositions to be administered, see Hughes, JP., et al., Principles of Early Drug Discovery, British Journal of Pharmacology (2011) 162 1239–1249 (in its entirety). See also Fig. 2 which is inclusive of not only target identification and validation, but a SAR for the activity of the compound, highest to lowest concentrations to avoid not hitting the therapeutic dose, but also avoiding toxicity. 

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). For example, (A), (B), and (G) are clearly applicable to the instantly claimed invention. 

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 11-16 of the remarks filed 02/16/2022. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. 
	
Applicants are attacking the references as if each reference must teach the entire invention. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The invention is known to the skilled artisan by the combination of the references.

	Applicants’ assertion that there is an unexpected result is not convincing given the teaching of Spiro at minimum, which is now inclusive of the salts to be below 5 mM and clearly indicative of optimization. Given that many of the peptides that Applicants have presented do not really form self-assembly composition without unphysiological conditions (10X PBS), it is unclear how this is an unexpected result. It’s property, Applicants are using known peptides that have these properties, and apparently without 10 PBS, which is not physiological absent evidence to the contrary. 

As before, Applicant’s claims are drawn to a product, an amount of a product, and/or a particular length of a product. Applicants are claiming products that are already known peptide in the prior art, and such a composition cannot be a patentable unless it is a novel composition (non-obvious ingredients containing the peptides claimed). Applicants are claiming a product with an intended use, and the intended use is not enough to lend patentability to a known product. Applicant’s arguments cannot overcome the rejection to obtain a patent on a known group of peptides.  The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6-16 and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of U.S. Patent No. 9,339,476 and Claims 1-7 of US 9,327,010. Although the claims at issue are not identical, they are not patentably distinct from each other because the patents have overlapping subject matter, i.e., the method of treatment of the ‘476 patent renders obvious the genus and anticipates any of the species found in the Markush. Formulas (I)-(IV) of the instant invention are claimed either as a method or a product with a different intended use. A product is a product despite intended use, and a method of using the product renders obvious or anticipates the compounds that are used.

Claims 1, 3, 6-16 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of copending Application No. 16/363,890; Claims 28-47 of copending Application 15/091,435; and Claims 1-19 of copending Application No. 16/363,890. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘890 Application, for example, is drawn to the entire Markush instantly claimed, rendering obvious many of the species claimed or reduced to practice. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 18 of the remarks filed 06/16/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. The same Markush of peptides are being claimed in the Applications, whether as methods or peptides. This both renders the Markush anticipated in many of the cases, and the method of using the peptides still renders obvious or anticipates those products. The rejection cannot be held in abeyance.

Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 5,670,483, US 5,955,343, and Ser. No. 09/778,200, from Applicant’s IDS/SPEC. These references teach the same peptides as instantly claimed.

Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS S HEARD/Primary Examiner, Art Unit 1654